02/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 1, 2022

                  TRAVIS SEIBER v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                       No. 13-00594 W. Mark Ward, Judge


                             No. W2020-01649-CCA-R3-PC


The petitioner, Travis Seiber, appeals the denial of his petition for post-conviction relief,
which petition challenged his convictions of aggravated robbery, alleging that he was
deprived of the effective assistance of counsel. Discerning no error, we affirm the denial
of post-conviction relief.

            Tenn. R. App. P. 3; Judgment of the Criminal Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and JILL BARTEE AYERS, J., joined.

Monica A. Timmerman, Memphis, Tennessee, for the appellant, Travis Seiber.

Herbert H. Slatery III, Attorney General and Reporter; Katherine K. Decker, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Leslie Byrd, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              This case arose from the August 2012 armed robbery of Jose Escobar, Juan
Camacho, and Ofelia Romero, in which the petitioner took money and cellular telephones
from the victims at gunpoint. State v. Travis Seiber, No. W2015-00221-CCA-R3-CD, slip
op. at 1 (Tenn. Crim. App., Jackson, Feb., 23, 2016). This court summarized the evidence
on direct appeal:

              The evidence adduced at trial established that the [petitioner]
              and another man approached the victims in the parking lot of
              the Bella Vista Apartments shortly before 3:00 a.m. Mr.
              Escobar testified that the [petitioner], whom he was able to
              identify because of the distinctive scar on his face and his
                unusual hairstyle, pointed a black gun at Mr. Camacho before
                the [petitioner] and another man, who kept his face covered,
                took money and cellular telephones from the victims. Both Mr.
                Escobar and Mr. Camacho identified the [petitioner] as the gun
                wielding perpetrator from a photographic array. . . .
                Additionally, Mr. Escobar testified that he gave the
                perpetrators his money and cellular telephone because he
                feared the [petitioner] would shoot Mr. Camacho. The other
                victims gave their property to the perpetrators at gunpoint, and
                [the victims’] leaving town shortly after the offenses
                circumstantially established that the taking was accomplished
                by putting them in fear.

Id., slip op. at 9 (citation omitted). The jury convicted the petitioner of three counts of
aggravated robbery, and the trial court imposed an effective 20-year sentence. Id., slip op.
at 3. This court affirmed the petitioner’s convictions on direct appeal. Id., slip op. at 1.

               The petitioner filed a timely petition for post-conviction relief, arguing that
trial counsel performed deficiently by failing to move to suppress the victims’ pre-trial
identifications, failing to seek a psychiatric evaluation, and failing to “adequately
investigate and interview witnesses.” The post-conviction court held a bifurcated
evidentiary hearing on January 15 and November 5, 2020.1

               At the January 2020 hearing, trial counsel testified that he first represented
the petitioner in general sessions court and continued to represent him after the case was
transferred to the criminal court. Counsel recalled that he reviewed the discovery materials
with the petitioner and said that the petitioner “maintained his innocence throughout” the
case. The petitioner told trial counsel that, based on prior interactions with Officer Dennis
Williams, one of the investigating officers in this case, he believed the officer “had it in for
him.” Counsel said that Officer Williams denied having any prior interactions with the
petitioner.



1
         Trial counsel testified at the evidentiary hearing on January 15, 2020, and, because of a time
restraint, the post-conviction court continued the hearing until March 27, 2020, to hear the remainder of the
evidence. The hearing did not resume until November 5, 2020, however, at which time, the hearing was
conducted via Zoom. Although nothing in the record explains the lengthy continuation of the hearing, we
note that on March 13, 2020, our supreme court suspended all in-person court proceedings, with certain
exceptions, until March 31, 2020, due to the COVID-19 pandemic. In Re: COVID-19 Pandemic, No.
ADM2020-00428 (Tenn., Mar. 13, 2020) (order). The court later extended the suspension of in-person
proceedings but allowed courts to hold “proceedings by telephone, video, teleconference, email, or other
means.” In Re: COVID-19 Pandemic, No. ADM2020-00428 (Tenn. Mar. 25, 2020) (order).
                                                    -2-
               Trial counsel said that a victim had identified the petitioner from a
photographic array but that the petitioner told him that he believed that identification was
fabricated because of some sort of writing on the photograph. Counsel recalled that the
police officers’ inability to speak or understand Spanish was an issue in the investigation
of the case. He said that at trial, one officer testified that he was unable to interview the
victims at the scene because he did not speak Spanish and acknowledged that he did not
request the services of an interpreter despite having one available at his precinct. Counsel
also said that Detective Fausto Frias acknowledged at trial that he did not speak Spanish
and that he could not communicate with the victims.

               Trial counsel said that the petitioner told him that “he was not able to hold a
gun” due to a prior injury to his hand and that the petitioner’s medical records indicated
that he had suffered a hand injury. Counsel explained, however, that although he believed
that the petitioner had suffered a hand injury, he did not think the injury would have
prevented him from holding a gun during the commission of the offense, noting that “there
was no accusation that he fired the gun” or otherwise held the gun “properly.” Counsel
said that he “couldn’t see any real problem with that.”

                Trial counsel said that he presented two alibi witnesses at trial but, despite
his carefully preparing the witnesses and “encourag[ing] them to make sure that they were
telling the truth and they knew where [the petitioner] was and what time he was there,” the
witnesses’ testimony “was not good. . . . They confused the times and the places and they
were just not good witnesses.” Counsel said that he did his best to rehabilitate their
testimony.

              During cross-examination, trial counsel testified that he reviewed the
petitioner’s criminal record and discussed it with him in the context of whether the
petitioner would testify. Counsel said that he attacked the discrepancies in the evidence
and the officers’ communication failures with the Spanish-speaking victims through cross-
examination. He said that the defense strategy was to present an alibi, which was the
strategy the petitioner wanted to take.

               The petitioner testified that he was charged with aggravated robbery in this
case because “Officer D. Williams involved me in this case.” The petitioner said that he
“discussed with [trial counsel] that Officer D. Williams had a personal vendetta against
me, that we have had run-ins several times.” He said that on a prior occasion, Officer
Williams “tried to remove me from my house and then he tried to take me to jail,” but “we
got into a big argument.” Officer Williams “wrote me a citation for disturbing the peace
and . . . . I vowed to try to take some action. I balled the citation up in front of him.”
Approximately one month later, Officer Williams “picked me up walking and lied to me

                                             -3-
like I had a warrant, and when we got downtown, then Detective Frias say to me that
they’ve involved me in this case.”

               The petitioner said that when Officer Williams arrested him in this case, the
officer told him that he “fit the description of someone hav[ing] something to do with a
robbery” and that he was taking him in for an identification. The petitioner said that, at the
police station, he was placed in an interview room and that he identified himself from a
photographic array, at which point he saw Detective Frias make a copy of the photograph
and “circle my face twice.” Detective Frias then told the petitioner that he was under arrest.
The petitioner said that when he told Officer Williams that he was not involved in the
robbery, the officer “told me, we know you didn’t do nothing, prove it to the judge.” The
petitioner said that he told all of this to trial counsel but that counsel never sought a copy
of the citation for disturbing the peace that Officer Williams gave him. The petitioner said
that he wanted trial counsel “to let the [c]ourt know that Officer D. Williams threatened
me with this” but that counsel “went about my case trying to prove where I was at the time
of the crime.”

              During cross-examination, the petitioner reiterated that he wanted trial
counsel “to prove that these two officers w[ere] involving me in something that I had
nothing to do with.”

              In its written order denying post-conviction relief, the post-conviction court
found that the petitioner failed to establish any instance of deficient performance by trial
counsel.

              In this timely appeal, the petitioner argues that trial counsel performed
deficiently by failing to discover evidence of Officer Williams’ prior interactions with the
petitioner and by failing to impeach Detective Frias regarding his inability to speak
Spanish. The State argues first that the petitioner waived the issues because he failed to
raise these specific instances of alleged deficient performance in his post-conviction
petition. Alternatively, the State argues that the petitioner is not entitled to post-conviction
relief.

              We view the petitioner’s claim with a few well-settled principles in mind.
Post-conviction relief is available only “when the conviction or sentence is void or voidable
because of the abridgment of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” T.C.A. § 40-30-103. A post-conviction petitioner bears
the burden of proving his or her factual allegations by clear and convincing evidence. Id.
§ 40-30-110(f). On appeal, the appellate court accords to the post-conviction court’s
findings of fact the weight of a jury verdict, and these findings are conclusive on appeal
unless the evidence preponderates against them. Henley v. State, 960 S.W.2d 572, 578-79
                                              -4-
(Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997). By contrast,
the post-conviction court’s conclusions of law receive no deference or presumption of
correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001).

                Before a petitioner will be granted post-conviction relief based upon a claim
of ineffective assistance of counsel, the record must affirmatively establish, via facts
clearly and convincingly established by the petitioner, that “the advice given, or the
services rendered by the attorney, are [not] within the range of competence demanded of
attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and
that counsel’s deficient performance “actually had an adverse effect on the defense,”
Strickland v. Washington, 466 U.S. 668, 693 (1984). In other words, the petitioner “must
show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. Should the
petitioner fail to establish either deficient performance or prejudice, he is not entitled to
relief. Id. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). Indeed, “[i]f it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
. . . that course should be followed.” Strickland, 466 U.S. at 697.

              When considering a claim of ineffective assistance of counsel, a reviewing
court “begins with the strong presumption that counsel provided adequate assistance and
used reasonable professional judgment to make all significant decisions,” Kendrick v.
State, 454 S.W.3d 450, 458 (Tenn. 2015) (citation omitted), and “[t]he petitioner bears the
burden of overcoming this presumption,” id. (citations omitted). We will not grant the
petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or
provide relief on the basis of a sound, but unsuccessful, tactical decision made during the
course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994).
Such deference to the tactical decisions of counsel, however, applies only if the choices are
made after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).

               Citing Holland v. State, 610 S.W.3d 450, 458 (Tenn. 2020), the State argues
that the petitioner waived his claim of ineffective assistance of counsel by failing to raise
in his post-conviction petition the specific instances of deficient performance alleged on
appeal. We disagree. Although it is true that “Tennessee appellate courts may only
consider issues that were not formally raised in the post-conviction petition if the issue was
argued at the post-conviction hearing and decided by the post-conviction court without
objection,” id, here, the petitioner presented a broad claim of ineffective assistance of
counsel in his petition and fleshed his claims out by presenting evidence at the evidentiary
hearing. Because even multiple allegations of deficient performance constitute only a
single claim of ineffective assistance, see Thompson v. State, 958 S.W.2d 156, 161 (Tenn.
                                             -5-
Crim. App. 1997) (“Ineffective assistance of counsel is generally ‘a single ground for
relief’ under the post-conviction statute.” (citing Cone v. State, 927 S.W.2d 579, 581-82
(Tenn. Crim. App. 1995))), the specific instances of alleged deficient performance raised
on appeal are not waived.

               Turning to the merits, we conclude that the petitioner has failed to establish
that he is entitled to post-conviction relief. The petitioner argues first that counsel failed
to offer evidence of the petitioner’s prior interactions with Officer Williams; however, the
petitioner failed to present a copy of the citation or any other evidence that he believed trial
counsel could have offered at trial to rebut Officer Williams’ assertion that he had no prior
interactions with the petitioner. See Smith v. State, No. M2018-01302-CCA-R3-PC, 2019
WL 3287068, at *5 (Tenn. Crim. App., Nashville, July 22, 2019) (citing Black v. State, 794
S.W.2d 752, 757 (Tenn. Crim. App. 1990)) (denying post-conviction relief when the
petitioner failed to present at post-conviction hearing what evidence he believed counsel
should have offered at trial). Similarly, because the petitioner did not call Detective Frias
at the evidentiary hearing, he has failed to establish what Detective Frias’s testimony would
have been had trial counsel questioned him on whether the detective spoke Spanish. See
Black, 794 S.W.2d at 757.

              Accordingly, the judgment of the post-conviction court is affirmed.

                                                     _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -6-